[ex1023003.gif] [ex1023003.gif]







Letter of Intent

Between

Occidental Development Group, Inc.

and

Integrity Aviation and Leasing LLC




THIS LETTER OF INTENT is made this 22th day of November 2013, by and among
Occidental Development Group, Inc. with offices at 256 S. Robertson Blvd Beverly
Hills CA 90211 a public corporation organized under the laws of the State of
Nevada (hereinafter collectively known as the “Buyer”) and Integrity Aviation
and Leasing LLC with offices at 2 Spencer Road Suite 103 Boerne,  Texas 78006, a
privately held limited company organized under the laws of the state of Texas
(hereinafter collectively known as the “Seller”). Buyer and Seller shall
collectively be known herein as “the Parties” and Occidental Development Group,
Inc. shall collectively be known as "the Company".




BACKGROUND




This document constitutes an agreement in principle by the Parties to the
transaction outlined below. Part I of the document shall be known as the “Letter
of Intent”, Part II of the document shall be known as the “Related Contract”.
Parts I and II hereof  together are intended to be legally binding between the
Parties.




PART I – LETTER OF INTENT




The Parties hereby confirm their agreement to an asset sale (hereinafter known
as the “Asset Sale”) whose terms, when consummated, would be as follows:




A.

Description of Assets and Liabilities:

1.

Acquired Assets and Liabilities. As used in this Agreement, the term “Acquired
Assets and Liabilities” shall mean the assets and liabilities of the Seller
listed immediately below that are being purchased by Buyer under this Agreement:

-

Integrity Aviation and Leasing LLC assets, liabilities and ongoing contracts and
obligations.

B.

Consideration

1.

Purchase Price: The total purchase price to be paid by Buyer to Seller for the
Acquired Assets and Liabilities is to be 12,500,000 restricted common shares of
the Buyer (equal to 25% of the equity ownership issued to the Buyer's principals
in August 2013), to be issued within 30 days of closing.

C.

Timeframe

1.

The parties agree to use best efforts to complete and close the transaction on
or before November 30, 2013.  











--------------------------------------------------------------------------------

[ex1023004.gif] [ex1023004.gif]







PART II – RELATED CONTRACT




IN CONSIDERATION of the mutual promises and other valuable consideration
exchanged by the Parties as set forth herein, the Parties, intending to be
legally bound, hereby agree a contract as follows:




A.

Collateral Undertakings. The Parties agree to use best efforts to achieve the
following within the timeframes indicated:

1.

The Parties agree to execute documents as necessary to achieve the acquisition
of the Seller's assets and liabilities by the Buyer.

2.

The Parties agree to focus on the aviation sector as the Corporation's principal
area of business and to continue to operate Integrity Aviation and Leasing LLC
until such time as the Company is able to effect a name change (see item 5
below).

3.

Victor Farias agrees to stand as director and the Board of Directors of the
Occidental Development Group, Inc. agree to appoint Victor Ferias as director of
Occidental Development Group, Inc., such appointment to become effective not
later than 30 days following closing.

4.

At the earliest feasible date post closure, the Board of Occidental Development
Group, Inc. will prepare a business plan outlining ways and means to achieve an
annual revenue target of at least $20MM within the second anniversary of the
closing date.

5.

At the earliest feasible date post closure, Occidental Development Group, Inc.
will undertake a consent resolution to achieve a name change to Integrity
Aviation and Leasing, or such other name to be agreed by the Board, and to
increase in the Corporation's authorized capital sufficient to support the
Company's business plan.

6.

Occidental Development Group, Inc. will immediately post closure undertakes the
preparation of a Registration Statement for a combined equity and debt
instrument to support the Company's business plan, and expedite the filing of
the registration statement with the SEC.

7.

Post closing the current accounts and capital assets of the Seller shall remain
under the control of Victor Farias until such time as the Company raises $2
million of equity.

B.

Standstill Agreement. Prospective Seller shall not in any manner, for a period
of 30 days starting from the date of execution of this agreement – either
directly or indirectly – solicit, seek, contact nor communicate with any
potential purchasers of the Acquired Assets (as referred to in Part 1 above)
other than the Prospective Buyer. If normal business operations of prospective
Seller require communication with a potential purchaser of the Acquired Assets,
then prospective Seller shall limit said communication to matters of normal
business operations and refrain from matters in any way concerning sale of the
acquired Assets.





2 of 4

________

Initials




256 S. Robertson Blvd. Beverly Hills CA 90211 USA
 contact@occidentaldevelopmentgroup.com  310-358-3323




--------------------------------------------------------------------------------

[ex1023004.gif] [ex1023004.gif]







C.

Required Confidentiality.  WHEREAS, Buyer has requested information from Seller
and Seller will acquire insider knowledge of the Buyers business plans and
financial condition in connection with the Prospective Asset Sale between the
Parties. WHEREAS, in the course of consideration of the Prospective Asset Sale,
the Parties may disclose confidential, important, and/or proprietary trade
secret information concerning the Parties and their activities. THEREFORE, the
parties agree to enter into a confidential relationship with respect to the
disclosure of certain information.

1.

Definitions. For purposes of this Agreement, “Confidential Information” shall
include all information or material that has or could have commercial value or
other utility in the business or prospective business of the Parties.
Confidential Information also includes all information of which unauthorized
disclosure could be detrimental to the interests of the Parties whether or not
such information is identified as Confidential Information. By example and
without limitation, Confidential Information includes, but is not limited to,
the Parties’ Business Plans and Plans of Operations both individual and
pro-forma.

2.

Exclusions. Confidential Information does not include information that either of
the Parties can demonstrate: (a) was in their possession prior to its being
furnished under the terms of this Agreement, provided the source of that
information was not known by the Parties to be bound by a confidentiality
agreement with or other continual, legal or fiduciary obligation of
confidentiality; (b) is now, or hereafter becomes, through no act or failure to
act on the part of the Parties, generally known to the public; (c) is rightfully
obtained by the Parties from a third party, without breach of any obligation to
the Parties; or (d) is independently developed by the Parties without use of or
reference to the Confidential Information.

3.

Confidentiality. The Parties shall not disclose any of the Confidential
Information in any manner whatsoever, except as provided in paragraphs 4 and 5
of this Agreement, and shall hold and maintain the Confidential Information in
strictest confidence.

4.

Permitted Disclosures. The Parties may disclose Confidential Information to the
Parties’ responsible Representatives with a bona fide need to know such
Confidential Information, but only to the extent necessary to evaluate or carry
out a proposed transaction and only if such employees are advised of the
confidential nature of such Confidential Information and the terms of this
Agreement and are bound by a written agreement or by a legally enforceable code
of professional responsibility to protect the confidentiality of such
Confidential Information.

5.

Required Disclosures. The Parties may disclose Confidential Information if and
to the extent that such disclosure is required by court order, provided that the
Parties provide a reasonable opportunity to review the disclosure before it is
made and to interpose their own objection to the disclosure.





3 of 4

________

Initials




256 S. Robertson Blvd. Beverly Hills CA 90211 USA
 contact@occidentaldevelopmentgroup.com  310-358-3323




--------------------------------------------------------------------------------

[ex1023004.gif] [ex1023004.gif]




6.

Use. The Parties shall use the Confidential Information solely for the purpose
of evaluating the Prospective Asset Sale between the Parties and shall not in
any way use the Confidential Information to the detriment of the Parties.




D.

Representations and Warrants.

1.

Each Party represents and warrants that it has the right and freedom to enter
into this Agreement and, if and to the extent necessary, has taken all necessary
steps to authorize its representative whose signature appears below to execute
this Agreement on its behalf, such that this Agreement will constitute the valid
and legally binding obligation of both Parties, enforceable in accordance with
its terms.

2.

Each Party represents and warrants that it has the right and freedom to disclose
and receive any Confidential Information to be disclosed or received pursuant to
this Agreement and that no document, physical specimen, apparatus, or
information produced pursuant to this Agreement constitutes or contains the
Confidential Information or intellectual property of a person that is not a
party to this Agreement, except to the extent the producing Party is authorized
to disclose such Confidential Information or intellectual property.

3.

Each Party receiving Confidential Information pursuant to this Agreement
represents and warrants that, to the best of its knowledge and belief based on a
reasonable investigation, it does not make or sell, and does not presently have
any plans to make or sell, any product which may reasonably be viewed as
directly or indirectly competitive with any product of the producing Party to
which such Confidential Information relates.







IN WITNESS WHEREOF and acknowledging acceptance and agreement of the foregoing,
the parties affix their signatures hereto.




Occidental Development Group, Inc.

Integrity Aviation Leasing LLC




/s/ Michael Holloran

/s/ Victor Farias

By:

_____________________

By:

_____________________

Print

Print




/s/ Michael Holloran

/s/ Victor Farias

_____________________

_____________________

(signing officer)

(signing officer)




November 22, 2013

November 27, 2013

Date:

_____________________

Date:

_____________________








ENDNOTES























4 of 4

________

Initials




256 S. Robertson Blvd. Beverly Hills CA 90211 USA
 contact@occidentaldevelopmentgroup.com  310-358-3323


